Citation Nr: 0303108	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  95-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a left knee injury with arthritis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

(The issues of entitlement to secondary service connection 
for psychiatric, gastrointestinal, and lumbar spine 
disabilities resulting from service-connected knee 
disabilities; and the issue of entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU); will be the subject of a later decision).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from June 1976 to June 1980 
and from April 1984 to July 1992.

This appeal arises from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to a 
compensable evaluation for residuals of a right knee injury 
and an evaluation in excess of 10 percent disabling for 
residuals of a left knee injury with arthritis.  The veteran 
appealed these determinations.  A Supplemental Statement of 
the Case (SSOC) issued in December 1996 informed the veteran 
that the residuals of his right knee injury had been awarded 
a 10 percent evaluation.  He continued his appeal.  In 
January 1999, VA became aware that the veteran had 
permanently changed his residence to the State of Missouri 
and his claims file was transferred to the RO in St. Louis, 
Missouri.

In October 1998, the Board of Veterans' Appeals (Board) 
remanded this case for development of the evidence.  It has 
now returned for appellate consideration.  Hearings were held 
before different members of the Board, the first sitting at 
the RO in No. Little Rock, Arkansas in March 1998 and the 
other sitting at the RO in St. Louis, Missouri in June 2002.  
These Board members will confer and make the final 
determination in this case.  See 38 U.S.C.A. § 7102(a), 
7107(c) (West 1991 & Supp. 2002).

The Board is undertaking additional development on the matter 
of the veteran's claims of entitlement to secondary service 
connection for psychiatric, gastrointestinal, and lumbar 
spine disabilities resulting from service-connected knee 
disabilities, pursuant to authority granted by 67 Fed.Reg. 
3,009-3,104 (Jan. 23, 2002)  See 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  The Board will 
also address the issue of entitlement to TDIU at that time as 
this issue is inextricably intertwined with the issues under 
development.  See Hoyer v. Derwinski, 1 Vet. App. 208 (1991); 
see also Babchak v. Principi, 3 Vet. App. 466 (1992).


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issues decided below has been obtained.

2.  The veteran's left knee disability is characterized by 
mild degenerative joint disease, slight instability, 
occasional swelling, and slight limitation of motion.

3.  The veteran's right knee disability is characterized by 
mild degenerative joint disease, slight instability, and 
slight limitation of motion.

4.  The veteran's service-connected bilateral knee disorders 
have not resulted in frequent hospitalizations or marked 
interference with employment to the point of rendering the 
application of the schedular criteria impractical.


CONCLUSIONS OF LAW

1.  An increased evaluation to 10 percent disabling, but not 
more, is warranted for slight instability due to post-
operative residuals of a left knee injury.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.71, 4.71a, Code 5257 (2002).  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
VAOPGCPREC 9-98 (Aug. 14, 1998).

2.  An evaluation in excess of 10 percent disabling is not 
warranted for slight limitation of motion due to post-
operative residuals of a left knee injury with arthritis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.71, 4.71a, Codes 5003, 5010, 5256-
5263 (2002).  See also VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).

3.  An increased evaluation to 10 percent disabling, but not 
more, is warranted for slight instability due to residuals of 
a right knee injury.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71, 4.71a, 
Code 5257 (2002).  See also VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).

4.  An evaluation in excess of 10 percent disabling is not 
warranted for slight limitation of motion due to residuals of 
a right knee injury.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71, 4.71a, 
Codes 5003, 5010, 5256-5263 (2002).  See also VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997), VAOPGCPREC 9-98 
(Aug. 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized by the 
Board that the provisions of 38 U.S.C.A. § 5103A (duty to 
assist) did not become effective until the fall of 2000.  
These provisions were considered by VA in the supplemental 
statement of the case (SSOC) issued in March 2002.  VA also 
had the opportunity to apply the duty to assist provisions 
found at 38 U.S.C.A. § 5107(b) (West 1991) that existed prior 
to November 2000 as indicated in the statement of the case 
(SOC) issued in March 1995 and subsequent SSOC's.  Therefore, 
the development conducted by VA in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107 and 
the new provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  This was 
specifically addressed by the RO in the letter issued to the 
veteran in August 2001.  This letter informed the veteran of 
the actions he must take and the type of evidence required in 
order to establish his current claims.  He was also informed 
that no further actions would be taken by VA to develop his 
claim.  In the SOC of March 1995 and the subsequent SSOC's, 
VA specifically notified the veteran of the evidence that it 
had considered.  Thus, the requirements of 38 U.S.C.A. 
§§ 5103(a) and 5103A have been met.  

The Board finds that all records pertinent to the current 
claims in the possession of the Federal government have been 
obtained, to include VA treatment records and medical records 
in the possession of the Social Security Administration 
(SSA).  A review of the claims file indicates that service 
medical records from the veteran's first period of active 
service have not been obtained.  However, as the issues 
decided below only concern increased evaluations for periods 
subsequent to the veteran's separation from the military, and 
do not concern the initial evaluation of a service-connected 
disorder, these service medical records are not pertinent to 
the current claims.  Finally, the veteran was afforded 
multiple VA compensation examinations in regard to the 
current claims.  These examiners have provided 
evidence/opinion on the severity of the veteran's service-
connected knee disabilities.  These examinations also 
provided clinical and radiological findings regarding his 
bilateral knee joints.  The examiners specifically referenced 
the veteran's medical history and the claims file was 
available and reviewed on multiple occasions.  The examiner 
of January 2002 specifically addressed questions regarding 
the veteran's functional limitations due to pain, weakness, 
excess fatigability, and/or incoordination resulting from his 
service-connected knee disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Therefore, these examinations are 
fully adequate for providing evidence regarding the severity 
and effects of the claimed disorders.  In addition, the 
veteran has not alleged that his knees were treated by a 
private healthcare provider in recent years.  Based on the 
above analysis, further development of the medical evidence 
is not warranted under the provisions of 38 U.S.C.A. §§ 5107 
or 5103A.

It is noted that the Board remanded this case in October 1998 
for development of the evidence.  A review of the claims file 
indicates that the RO fully complied with the remand 
instructions to include requesting the identification of the 
veteran's healthcare providers and obtaining SSA medical 
evidence.  Thus, further development based on these remand 
instructions is not warranted.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

The veteran was provided with the opportunity to present oral 
testimony, and did so at multiple hearings before the RO and 
the Board.  Based on the above analysis, the Board determines 
that no reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Increased Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  
Based upon the principle set forth in Estaban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23-
97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint.  In order to receive an additional evaluation for 
limitation of motion in a service-connected knee disorder, 
there must be objective evidence of arthritis or degenerative 
changes in the joint.  See VAOPGCPREC 23-97 (held that a 
veteran who has arthritis with restricted motion, and 
instability in the knee, may receive separate ratings for 
each set of symptomatology under different diagnostic codes).

The veteran has claimed that his bilateral knee disability 
has increased in severity in recent years.  He noted that 
both knees constantly hurt and required the use of prescribed 
pain medication.  It was indicated that on a scale of one 
(painless) to ten (extreme pain), the pain in his knees with 
medication was four to five, and without medication was ten.  
At his hearing in July 1995, he asserted that if he was on 
his feet more than 30 minutes his left knee would swell and 
lock in place.  He also reported that the right knee would 
lock up more than the left.  However, he testified in August 
1996 that he could only stand on his knees for ten minutes 
and could only walk approximately one block.  The veteran 
asserted that he could not deep knee bend, squat, stoop, 
push, or pull due to his bilateral knee disability.  The 
veteran also alleged that his left knee was unstable when he 
walked.  He reported that he would fall down once or twice a 
month due to the instability in his left knee.  It was 
asserted that he walked with a limp and required the 
occasional use of a cane.  He also used crutches 
approximately every six months during flare-ups.  The veteran 
initially denied the use of braces as his physician had told 
him that if such appliances were used it would result in 
worsening muscle weakness.  However, in July 1999 the veteran 
reported that he would occasionally use a soft elastic type 
brace on his knees.  At his hearing in June 2002, the veteran 
acknowledged that there was no limitation of motion in his 
knees.

The veteran has provided evidence on the level of 
symptomatology for his bilateral knee disability.  According 
to Espiritu v. Brown, 2 Vet. App. 492, 494 (1992), a lay 
person is competent to provide evidence on the incurrance of 
injury and resulting symptoms.  However, only a medical 
professional can provide competent, probative evidence 
regarding the diagnosis or etiology of a disability.

His VA treatment records from the 1990's reported treatment 
of his bilateral knee problems to include severe left 
patellofemoral syndrome with bipartite patella.  A left knee 
X-ray of November 1992 revealed small joint effusion and 
minimal spurring compatible with degenerative arthrosis.  An 
outpatient examination of the knees in November 1992 found no 
redness, heat, swelling, or tenderness.  Range of motion in 
the knees was normal with no clicking.  The ligaments were 
intact.  A hospital summary of August 1993 indicated that the 
veteran had lateral subluxation of the left patella.  He 
underwent a lateral release procedure of the left knee with 
scraping of the knee cap.  The operative report noted a 
diagnosis of patellofemoral syndrome with lateral subluxation 
and bipartite patella.  A VA emergency record of mid-December 
1993 indicated that the veteran had slipped while working and 
injured his left knee.  On examination, there was swelling, 
effusion, and tenderness, especially at the medial collateral 
ligament.  X-rays reportedly showed no obvious fracture and 
questionable tibial plateau.  The actual X-ray report noted 
an impression of mild juxta-articular osteopenia, minimal 
degenerative joint disease, and mild joint effusion.  The 
impression was ligament tear, possible cartilage tear of the 
left knee.  A follow-up visit in the orthopedic clinic in 
late December 1993 found tenderness at the tibial side of the 
medial collateral ligament.  All other ligaments noted were 
intact.  There was no apparent mal-tracking of the patella.

An undated VA physical examination found the joints of the 
lower extremities to be normal with no edema.  There were no 
problems with ambulation or coordination.

On a VA orthopedic examination in March 1994, he walked with 
a pronounced left limp with the left knee locked in place in 
extension.  The right knee had full range of motion with 
crepitation on flexion and extension.  There was no joint 
effusion or tenderness to palpation.  The left knee had a 
hypertrophic left patella with flexion limited to 120 
degrees.  There was no effusion or ligamentous laxity.  The 
left knee had pain with downward pressure over the patella 
with the joint extended.  There was a five centimeter (cm.) 
surgical scar over the left lateral patella area that was 
smooth and non-tender.  The diagnosis was residuals of a 
right knee injury and status post-operative left knee surgery 
with limitation of motion and pain.

An April 1996 left knee X-ray found no significant bone, 
joint, or soft tissue abnormalities.  However, the bone 
density was minimally decreased.  The impression was 
radiographically normal knee.

In November 1996, the veteran was given another VA orthopedic 
examination.  The veteran claimed that he had problems with 
his knees after heavy lifting or extended standing or 
walking.  He asserted that he could use his knees for two 
hours, but after that amount of time his knees were not 
"worth a dime" with his knees swelling and his right knee 
locking into the fully flexed position.  He also complained 
of his right knee giving way and resulting in him falling 
twice a month.  On examination, there was no swelling, 
redness, or effusion.  The left patella was minimally larger 
than the right.  All ligaments were intact and non-tender, 
except for the left lateral collateral ligament caused 
discomfort under stress.  There was also slight tenderness to 
palpation in the right knee medial to the patella in the 
anterior joint line and tenderness over the scar on the left 
knee and over the patellar tendon.  McMurray and Lockman 
tests were negative.  X-rays showed well maintained joint 
space with a minimal suggestion of narrowing of the medial 
compartment.  The left knee had a bipartite patella.  The 
impression was normal wear and/or aging changes in both 
knees, degenerative changes in both knees commensurate with 
the veteran's age, and a congenital bipartite patella in the 
left knee that does not alter function.  The examiner also 
noted a history of a ligament injury to the knee which 
evidently had healed.  He could not determine whether the 
veteran had minimal chondromalacia or degenerative arthritis 
of the patellofemoral joint.  

A VA outpatient record of April 1999 noted a positive 
drawer's sign in each knee, greater on the right than the 
left.  The knees were negative for crepitus and heat, but 
there was edema on the left knee.  

Another VA orthopedic examination was afforded the veteran in 
August 1999.  He claimed that on a scale from one to ten, 80 
percent of the time the pain in his left knee was at a level 
of ten.  In the left knee, he complained of swelling, 
instability, and morning stiffness.  He denied any locking in 
the left knee.  His right knee had a level of pain of eight.  
The veteran asserted that his right knee collapsed easily.  
On examination, range of motion in both knees was from 0 to 
130 degrees and was described by the examiner as normal.  It 
was commented by the examiner that very little pain was 
elicited in examining the knees.  The left knee showed some 
slight enlargement of the anterior tibial tubercle.  There 
was a two inch surgical scar that was well-healed and marked 
retropatellar grating on stability testing and active and 
passive flexion.  The collateral and cruciate structures were 
stable and torsional testing did not produce impingement.  
The right knee had mild retropatellar grating during testing.  
The knee was stable and torsional testing failed to produce 
impingement.  It was commented by the examiner that he could 
not reproduce the locking phenomena claimed by the veteran.  
X-rays of the right knee revealed a small one millimeter 
(mm.) spur along the medical patellar groove.  The left knee 
X-rays showed bipartite patella, retropatellar irregularity, 
fabella, and an irregular femoral condyle.  However, the 
actual X-ray report from August 1999 noted normal bones and 
joints with no joint effusion.  The radiologist's impression 
was normal knees.  The examiner's impressions included remote 
left knee injury, developmental bipartite patellar, 
retropatellar chondromalacia changes, femoral condyle 
osteochondritis, and very early stage right knee 
chondromalacia patella.  

A final VA orthopedic examination was obtained in January 
2002.  He complained of bilateral pain and stiffness in his 
knees with chronic swelling in the left knee.  The veteran 
claimed that any ambulation of five minutes or more increased 
his knee pain, but denied any change in the pain during 
weather changes.  He alleged that there was instability in 
the right knee.  On examination, there was slight edema on 
the lateral medial aspect anterior surface of the left knee, 
with no edema in the right knee.  He walked with a stiff gait 
to the legs.  Range of motion in both knees was from 0 to 132 
degrees.  There was crepitus and popping throughout motion of 
the knees.  A catching was noted in the right knee at about 
30 degrees.  Squatting was limited to about 30 percent due to 
pain.  Tenderness was noted in both knees.  There was 
increased pain with pushing the patella into the femoral 
groove.  A surgical scar on the left knee appeared well-
healed.  Stability testing found no abnormality in the left 
knee, but there was a half inch slippage anteriorly in the 
right knee.  X-rays found bilateral mild degenerative joint 
disease and mild narrowing to the joint space.  There was 
also a small left effusion.  The diagnoses were bilateral 
mild degenerative joint disease with mild narrowing of the 
joints, small spurs, and small effusion.  It was opined by 
the examiner that the veteran's bilateral knee disability 
would cause a great deal of difficulty with physical activity 
of extended walking and standing.  The examiner felt that 
this condition would get worse over time. 

The veteran's left knee disability is currently rated 10 
percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
(arthritis due to trauma) and Diagnostic Code 5257 ("other" 
impairment of the knee).  The right knee disability is 
evaluated as 10 percent disabling under Diagnostic Code 
(Code) 5261 (limitation of extension of the leg).  For these 
disabilities, the veteran currently has a combined 20 percent 
evaluation.  According to Code 5010, joints affected by 
degenerative changes are to be evaluated under the diagnostic 
criteria evaluating limitation of motion in the affected 
joint.  In the absence of limitation of motion, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations, is to be evaluated as 20 percent disabling.  
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups is to be rated as 10 percent 
disabling.  The percentage ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Radiological evidence has confirmed mild degenerative joint 
disease in both knees.  While the examiner of November 1996 
attributed changes in the knee joints to normal wear and tear 
for the veteran's age, other examiners have apparently 
attributed these changes to the service-connected 
disabilities and the radiological findings of January 2002 
appear somewhat more severe than those on X-rays taken prior 
to November 1996.  Thus, the Board will resolve all 
reasonable doubt on this matter and find that the mild 
degenerative joint disease of the knees is part of the 
veteran's service-connected disability.

The veteran apparently acknowledges that there is no 
significant loss of motion in his knees, even during 
exacerbations.  However, he has noted that at times his knees 
would "lock."  On examination in August 1999, this 
phenomena was not confirmed.  However, the examiner of 
January 2002 found objective evidence of "catching" in the 
right knee.  Thus, the evidence does support a finding that 
the veteran's right knee will experience a locking or 
catching phenomena during symptomatic flare-ups.  

Apparently range of motion testing was done during flare-ups 
in November 1992, March 1994, and January 2002 when swelling 
(edema/effusion) was noted in the knee joints and the veteran 
walked with an impaired gait.  None of these examinations 
found loss of motion in extension, however, there is 
consistent slight loss of motion in flexion.  At its worst in 
March 1994, flexion was limited in the left knee at 120 
degrees.  The worst limitation of flexion in the right knee 
was reported in August 1999 at 130 degrees.  This range of 
motion is substantially better than that warranting a 10 
percent evaluation under either Code 5260 for limitation of 
flexion or Code 5261 for limitation of extension.  The 
examiner of January 2002 indicated that extended use of the 
knee joints would cause the veteran a "great deal of 
difficulty" and his ability to squat was significantly 
limited.  However, the objective testing of range of motion, 
that appears on at least three occasions to have been 
conducted during flare-ups, does not establish the existence 
of limitation of motion more than slight in degree.  Thus, 
higher evaluations for limitation of motion in either knee 
are not established by a preponderance of the medical 
evidence.  

Regarding the right knee, the objective evidence has 
established that this joint experiences a locking or catching 
phenomena.  There is no objective evidence of locking or 
catching in the left knee joint.  It appears that the 
veteran's locking in the right knee is infrequent and does 
not result in sustained loss of motion in this joint.  This 
is confirmed by the objective range of motion testing that 
has consistently found virtually full and unimpaired range of 
motion in both knees and the veteran's own acknowledgment 
that there is little loss of motion in these joints.  As 
there is no indication of dislocated or removed semilunar 
cartilage and the episodes of locking are infrequent, 
evaluations under Codes 5258 and 5259 are not warranted.  
Finally, the medical (to include radiological studies) and 
lay evidence has not indicated ankylosis or fixation of 
either knee joint and consideration of the criteria under 
Code 5256 would not be appropriate.  Therefore, the 
preponderance of the evidence is against increased 
evaluations for loss of motion in either the left or right 
knee.  

Turning to impairment caused by knee instability, the veteran 
has claimed that there is significant instability in the left 
knee joint which has resulted in frequent falls.  However, 
the objective medical evidence of recent years has been 
inconsistent regarding findings of instability in the knee 
joints.  Instability was found on examination of the left 
knee in August 1993 and April 1999, and in the right knee in 
April 1999 and January 2002.  The rest of the examinations in 
recent years found no instability in these joints.  A 
suspected ligament tear was noted in December 1993, but 
subsequent examinations have not found such an injury and 
apparently have ruled this out.  The preponderance of the 
objective evidence indicates that the veteran's bilateral 
knee instability is slight and transient in nature.  Based on 
this medical evidence, the Board finds that the veteran's 
bilateral knee instability warrants a 10 percent evaluation 
for each joint under Code 5257 for slight impairment of the 
knee.  However, a higher evaluation for either knee is not 
supported by a preponderance of the evidence which has not 
revealed a moderate degree of recurrent subluxation or 
lateral instability.  In fact, on many examinations there was 
no evidence of instability in either joint.  Furthermore, 
there is no radiological evidence of a malunion or nonunion 
of the tibia and fibula in either leg.  Therefore, an 
evaluation under Code 5262 cannot be established.  The 
veteran has not received a diagnosis or assessment for genu 
recurvatum in regards to his knee complaints and, thus, the 
criteria under Code 5263 are also not for application.  Based 
on the above analysis, the Board finds that the preponderance 
of the evidence does not support an evaluation of more than 
10 percent disabling in either knee joint for residual 
instability.

In addition, the Board notes that compensable evaluations can 
be awarded for the veteran's surgical scars under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804.  However, changes to 38 C.F.R. § 4.118 were made 
effective August 30, 2002.  See 67 Fed.Reg. 147 49590, 49596-
99 (July 31, 2002).  According to the Court's ruling in 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) where the 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the claimant shall 
apply.  In the current case, the Board finds that the recent 
changes to the provisions of 38 C.F.R. § 4.118 have not 
resulted in any substantive changes to the rating criteria 
under Codes 7803 and 7804.  Thus, there is no prejudice to 
the veteran in the Board considering this criteria at the 
present time.  

The veteran has not contended that the surgical scars of his 
left knee are in anyway disabling.  Under the old Code 7803, 
a 10 percent evaluation can be awarded for a superficial scar 
that is poorly nourished with repeated ulceration.  The new 
provision has virtually identical criteria awarding a 10 
percent evaluation for a superficial scar that is unstable 
with frequent loss of covering skin over the scar for any 
reason.  The preponderance of the evidence has shown that the 
veteran's surgical scars on the left knee are well-healed and 
non-tender.  Therefore, a 10 percent evaluation is not 
warranted under the applicable criteria of Code 7803.  
According to both the old and new criteria at Code 7804, a 
superficial scar that is tender and painful on objective 
examination warrants a 10 percent evaluation.  

According to 38 C.F.R. § 3.321(b)(1), in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

It is noted that the veteran currently has multiple 
significant disabilities, to include low back, upper 
extremity, gastrointestinal, and psychiatric disabilities.  
These disorders are not currently service-connected.  
However, the veteran has alleged that his knee disorders were 
the primary reason he could not work and he last worked in 
February 1995 as a manual laborer.  His testimony revealed 
that he was trained as a heavy equipment mechanic and had 
completed one year of college education.  It was alleged that 
he had tried to obtain work since February 1995, but was not 
hired due to his physical disabilities.  The veteran 
acknowledged in June 2002 that his VA treating physician had 
encouraged the veteran to obtain a part-time job working four 
to six hours a day, but the veteran did not know where such a 
job existed in his area.

The Board concedes that the veteran's service-connected 
disabilities have interfered with his industrial 
adaptability.  However, the objective medical evidence 
discussed above does not support the level of industrial 
inadaptability attributed to it by the veteran.  In fact, the 
veteran acknowledged at his Board hearing in 2002 that his 
treating physician had encouraged him to return to work.  
There is no allegation or evidence that the veteran's 
bilateral knee disability has resulted in him being 
hospitalized since 1993.  The level of interference with the 
veteran's industrial abilities due to his bilateral knee 
disability is fully contemplated in his current evaluation 
under the rating schedule.  Based on this evidence, the Board 
finds that the veteran's service-connected knee disorders do 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Therefore, this case does not warrant 
referral for an extra-schedular evaluation.


Conclusion

The evidence does warrant the grant of increased evaluations 
for right and left knee instability under Code 5257.  
However, a preponderance of the evidence is against 
evaluations for limitation of motion in either knee joint in 
excess of 10 percent.  While the appellant is competent to 
report his symptoms, the medical findings do not support a 
higher evaluation.  The Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements, even if sworn.  
To this extent, the preponderance of the evidence is against 
further increased evaluations.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
most probative evidence does not establish entitlement to 
higher evaluations for either knee disability, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 10 percent disabling, but not more, for 
slight instability due to post-operative residuals of a left 
knee injury is granted, subject to the applicable criteria 
pertaining to the payment of veterans' benefits.

An evaluation in excess of 10 percent disabling for 
limitation of motion due to post-operative residuals of a 
left knee injury with arthritis is denied.

An evaluation of 10 percent disabling, but not more, for 
slight instability due to residuals of a right knee injury is 
granted, subject to the applicable criteria pertaining to the 
payment of veterans' benefits.

An evaluation in excess of 10 percent disabling for 
limitation of motion due to residuals of a right knee injury 
is denied.



			
	MARY GALLAGHER	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

